UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A-2 ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended March 31, 2009 Commission File Number 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified in its charter) Delaware 65-0109088 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10415 Riverside Drive, Suite # 101, Palm Beach Gardens, Florida 33410 USA (Address of principal executive offices) (Zip Code) Telephone number:(561) 799-5053 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act Common Stock, $.001 par value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] The issuer's revenues for its most recent fiscal year were $23,653. The aggregate market value of the voting stock held by non-affiliates of the issuer on August 12, 2009, based upon the $.0308 per share close price of such stock on that date, was $429,189 based upon 13,934,696 shares held by non-affiliates of the issuer.The total number of issuer's shares of common stock outstanding held by affiliates and non-affiliates as of August 12, 2009 was Transitional Small Business Disclosure Format (check one): Yes [] No [X] TABLE OF CONTENTS Page PART I ITEM 1 Business 3 ITEM 2 Properties 8 ITEM 3 Legal Proceedings 8 ITEM 4 Submission of Matters to a Vote of Security Holders 9 PART II ITEM 5 Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 ITEM 6 Selected Financial Data 15 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 8 Financial Statements and Supplementary Data 32 ITEM 9 Changes In and Disagreement With Accountants on Accounting and Financial Disclosure 32 ITEM 9A(T) Controls and Procedures 32 ITEM 9B Other Information 32 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 33 ITEM 11 Executive Compensation 34 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters ITEM 13 Certain Relationships and Related Transactions and Director Independence 38 ITEM 14 Principal Accountant Fees and Services 38 PART IV ITEM 15 Exhibits, Financial Statement Schedules 39 Signatures 40 Financial Statements and Financial Statement Schedules F1-F38 DOCUMENTS INCORPORATED BY REFERENCE:See Exhibits 2 FORWARD-LOOKING STATEMENTS Statements that are not historical facts, including statements about our prospects and strategies and our expectations about growth contained in this report, are "forward-looking statements" within the meaning of Section 27A of the Securities
